                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA             :

         v.                           :          CRIMINAL NO. 3:18-379

 VINCENT JOHN INGINO                  :            (JUDGE MANNION)

                  Defendant           :

                                  ORDER

       In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) The defendant Vincent John Ingino’s motion to suppress (Doc. 22)

           is DENIED.

                                          s/   Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: November 14, 2019
18-379-01-ORDER
